Case 6:19-cv-00214-JDK-JDL Document 57 Filed 08/21/20 Page 1 of 3 PageID #: 333



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 JIMMIE MARK PARROTT,                            §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §
                                                            Case No. 6:19-CV-214-JDK-JDL
                                                 §
 MICHAEL SIZEMORE, ET AL.,                       §
                                                 §
        Defendants.                              §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff Jimmie Mark Parrott, an inmate proceeding pro se, filed the above-styled and

 numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to United

 States Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On July 13, 2020, the

 Magistrate Judge issued a Report and Recommendation (Docket No. 53) recommending that

 Defendant Sizemore’s motion to dismiss (Docket No. 45) be granted for Plaintiff’s failure to state

 a claim upon which relief may be granted. Id. at 12. Plaintiff filed objections on August 7, 2020,

 and additional objections on August 14, 2020. Docket Nos. 54, 56.

        In his objections, Plaintiff argues that Defendant Sizemore was personally involved in the

 alleged constitutional violations because “Defendant Sizemore holds a job position and description

 consistent to more than duties required of administration [and] plays a very important role in

 provisions of medical care and treatment to prisoners.” Docket No. 54 at 2–3. Plaintiff also argues

 that Sizemore was “personally involved in denying treatment from doctors . . . by ordering medical

 staff to deny . . . appointments which were scheduled because he wanted [Plaintiff] away from the

 Powledge Unit.” Id. at 4.




                                            Page 1 of 3
Case 6:19-cv-00214-JDK-JDL Document 57 Filed 08/21/20 Page 2 of 3 PageID #: 334



         The Court overrules Plaintiff’s objections. The Magistrate Judge properly concluded that

 practice managers like Sizemore have purely administrative roles and do not have a supervisory

 role or authority over medical personnel. See, e.g., Tijerina v. Stanley, No. 5:16-cv-102, 2019 WL

 1396964, at *6 (E.D. Tex. Mar. 28, 2019). Moreover, the “processing of Plaintiff’s grievances

 does not impute any type of liability to them.” Id. Plaintiff’s conclusory allegations that Sizemore

 was personally involved in denying treatment to Plaintiff and that Sizemore ordered medical

 staff to deny scheduled appointments are insufficient. But even if Sizemore had a supervisory

 role, Plaintiff cannot show that he acted with deliberate indifference. Plaintiff’s pleadings show

 that he was scheduled for three appointments with the ortho-spine clinic at a hospital (Docket No.

 14, Ex. 2 at 6–13), that he had “restrictions assigned to limit [his] lifting, walking, and

 climbing,” (Id. at 13), and that he was prescribed two different pain medications (Id. at 6, 13).

        This Court has conducted a careful de novo review of the record and the Magistrate Judge’s

 proposed findings and recommendations. See 28 U.S.C. § 636(b)(1) (the district judge shall “make

 a de novo determination of those portions of the report or specified proposed findings or

 recommendations to which objection is made.”). Having made a de novo review of the objections

 raised by Plaintiff to the Magistrate Judge’s Report, the Court is of the opinion that the findings

 and conclusions of the Magistrate Judge are correct and Plaintiff’s objections are without merit.

 The Court therefore adopts the findings and conclusions of the Magistrate Judge as the findings

 and conclusions of the Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 53)

 be ADOPTED. It is further




                                             Page 2 of 3
Case 6:19-cv-00214-JDK-JDL Document 57 Filed 08/21/20 Page 3 of 3 PageID #: 335



        ORDERED that Defendant Michael Sizemore’s motion to dismiss (Docket No. 45) is

 GRANTED and Plaintiff’s claims against the Defendant Michael Sizemore are DISMISSED

 WITH PREJUDICE for failure to state a claim upon which relief may be granted. It is further

        ORDERED that the statute of limitations on Plaintiff’s state law claims is SUSPENDED

 for a period of thirty days following entry of the judgment of dismissal. 28 U.S.C. §1367(d).

        So ORDERED and SIGNED this 21st day of August, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                            Page 3 of 3
